DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, line 3, “the pivotal port” should likely read --the pivotal part--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Publication No. 2011/0013358).
Regarding claim 1, Huang discloses (in Figures 1-7) a docking station, comprising: a first stand (rotatable leg 14) contactable with a plane (bottom resting plane); a second stand (rotatable leg 15) contactable with the plane (bottom resting plane); and a main body (heat dissipating base plate 3) arranged between the first stand (14) and the second stand (15), and comprising a pivotal part (upper end of 3 accommodating extension bars 121, 131 and axles 122, 132) and a support part (lower end of 3), wherein a first end (adjacent notch 12) and a second end (adjacent notch 13) of the pivotal part (upper end of 3) are respectively connected with the first stand (14 connected to 3 through extension bar 121 and axle 122) and the second stand (15 connected to 3 through extension bar 131 and axle 132), the support part (lower end of 3) is connected with the pivotal part (upper end of 3) and contacted with the plane (bottom resting plane), and there is an included angle (see Figures 4, 5, and 7) between the support part (lower end of 3) and the first stand (14) or between the support part (lower end of 3) and the second stand (15).
Regarding claim 2, Huang discloses the docking station according to claim 1, and further discloses wherein an interior space (Figures 4, 5, and 7, between bottom resting plane and base plate 3 and between legs 14 and 15) and an exterior space (Figures 4, 5, and 7, not between bottom resting plane and base plate 3 and between legs 14 and 15) of the docking station (see Figures 4, 5, and 7) are defined by the support part (middle/lower end of 3), the pivotal part (upper end of 3), the first stand (14) and the second stand (15) according to the included angle (Figures 4, 5, and 7, angle between 3 and 14/15), wherein the interior space (Figures 4, 5, and 7, between bottom resting plane and base plate 3 and between legs 14 and 15) is a space inside a range corresponding to the included angle (Figures 4, 5, and 7, angle between 3 and 14/15), and the exterior space (Figures 4, 5, and 7, not between bottom resting plane and base plate 3 and between legs 14 and 15) is a space outside the range corresponding to the included angle (Figures 4, 5, and 7, angle between 3 and 14/15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2011/0013358) in view of Bautista (US Publication No. 2019/0281715).
Regarding claim 3, Huang teaches the docking station according to claim 2, but does not teach wherein the pivotal part of the main body further comprises at least one first connecting port and an opening corresponding to the at least one first connecting port, wherein the opening faces the exterior space.
However, Bautista teaches a docking station (Figures 1-4, system 10) comprising a main body (base 22), wherein a pivotal part (22 adjacent rear surface 22C and connected to rotating arms 38, 42) of the main body (22) further comprises at least one first connecting port (ports 30) and an opening (Figure 4, recessed opening on rear surface 22C supporting ports 30) corresponding to the at least one first connecting port (30s), wherein the opening (recessed opening on rear surface 22C supporting ports 30) faces the exterior space (recessed opening located at rear of main body 22 and facing away outward).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the ports and opening of Bautista to the pivotal part of Huang. Doing so would have allowed the docking station to connect/communicate with peripheral devices (see Paragraph [0027]), while also protecting the connection interface of the ports from incidental contact.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2011/0013358) in view of Bautista (US Publication No. 2019/0281715) and Chueh (US Publication No. 2008/0055837).
Regarding claim 4, Huang in view of Bautista teaches the docking station according to claim 3, but does not teach wherein the docking station further comprises a magnetically-attractable cover, and the opening is covered by the magnetically-attractable cover.
However, Chueh teaches (in Figure 3A-3B and Paragraph [0048]) at least one first connecting port (connection ports 270) and an opening (Figure 3A, recessed opening on rear supporting ports 270) corresponding to the at least one first connecting port (270s), and a magnetically-attractable cover (supporting portion 260; Paragraph [0048], 260 comprising magnets attracted to transmitting portion 240), and the opening (recessed opening on rear supporting ports 270) is covered by the magnetically-attractable cover (260; see Figure 2A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the magnetic cover of Chueh to the opening of Huang as previously modified by Bautista. Doing would have protected the connection ports from debris when not being used. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2011/0013358) in view of Soffer (US Publication No. 2015/0356045), Bautista (US Publication No. 2019/0281715) and Liao (US Publication No. 2022/0244757).
Regarding claim 5, Huang discloses the docking station according to claim 2, and but does not teach wherein the pivotal part of the main body comprises a first connecting port, and the first stand comprises a second connecting port, wherein the first connecting port is a power input port, and the second connecting port is a power output port.
However, Soffer teaches a docking station (Figures 1-2, docking station 101/201) comprising a first connecting port (DC jack 55) and a second connecting port (USB port 10), wherein the first connecting port (55) is a power input port (Paragraphs [0093]-[0094], 55 being a DC jack receiving power from an AC/DC power supply), and the second connecting port (10) is a power output port (Paragraph [0094], 10 being used to power connected devices).
Bautista teaches a docking station (Figures 1-4, system 10) comprising a main body (base 22), wherein a pivotal part (22 adjacent rear surface 22C) of the main body (22) comprises a first connecting port (power port 30I).
Liao teaches a docking station (see Figures 1-4), comprising: a first stand (right support bottom plate 22), wherein the first stand (right 22) comprises a second connecting port (electrical connection hole 101; Paragraph [0041], 101 being USB interface)
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the first and second power connectors of Soffer such that the first power connector was arranged on the pivotal part as taught in Bautista and the second power connector was arranged on the first stand as taught in Liao. Combining the first and second power connectors to the docking station would have allowed the docking station to receive power and to provide the received power to internal components and to connected devices (see Paragraphs [0093]-[0094] in Soffer). 
Because Bautista teaches a first power input connector arranged on a pivotal part and Liao teaches a second power connector arranged on a first stand, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the first input power connector of Soffer on the pivotal part of Huang and to have arranged the second power output connector of Soffer on the first leg of Huang, considering it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2011/0013358) in view of Soffer (US Publication No. 20150356045), Bautista (US Publication No. 2019/0281715), Liao (US Publication No. 2022/0244757), and Firman (US Publication No. 2014/0328076).
Regarding claim 6, Huang in view Soffer, Bautista, and Liao teaches the docking station according to claim 5, but does not teach wherein the first stand further comprises a status indication lamp, and the status indication lamp is arranged around the second connecting port.
However, Firman teaches a status indication lamp (Figure 2 and 5, light pipe 24 illuminated through lamp or LED; see Paragraph [0046]), and the status indication lamp (24) is arranged around a second connecting port (USB connector 22).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the light pipe and lamp of Firman around the second connecting port of Huang as previously modified by Soffer Bautista, and Liao. Doing so would have allowed a user to easily identify and connect peripheral devices to the second connector in low light situations (see Paragraph [0043] in Firman). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2011/0013358) in view of Soffer (US Publication No. 20150356045), Bautista (US Publication No. 2019/0281715), Liao (US Publication No. 2022/0244757), and Chen (US Publication No. 2018/0132636).
Regarding claim 7, Huang in view Soffer, Bautista, and Liao teaches the docking station according to claim 5, and further teaches (in Huang) wherein the first stand (14), pivotal part (upper end of 3 accommodating extension bars 121 and 131), and second stand (15) are aligned with a same axial line (aligned along central axis of extension bars 121/131).
Huang in view Soffer, Bautista, and Liao does not teach wherein the second stand further comprises a rotation locking button, wherein the second connecting port, the pivotal part and the rotation locking button are aligned with a same axial line.
However, Chen teaches a docking station (see Figure 2) comprising a first stand (Figure 2, left aluminum arm) and a second stand (Figure 2, right aluminum arm), wherein the second stand (right aluminum arm) comprises a rotational locking button (Figure 2, angle lock button).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined rotational locking button of Chen to the second stand of Huang as modified by Soffer, Bautista, and Liao. Doing so would have allowed a user to control the desired angle of the stands (see Paragraph [0027] in Chen).
While Huang in view Soffer, Bautista, Liao, and Chen teach wherein the second connecting port is arranged on the first stand (see rejection to claim 5 above) and wherein the rotational locking button is located on the second stand (see Figure 2 in Chen), Huang in view Soffer, Bautista, Liao, and Chen does not explicitly teach wherein the second connecting port, the pivotal part, and the rotation locking button are aligned with a same axial line. 
However, one of ordinary skill in the art would have recognized that the docking station of the claimed invention would perform the same operation as the docking station of Huang as modified by Soffer, Bautista, Liao, and Chen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the second connecting port, the pivotal part, and the rotation locking button in axial alignment, considering it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2011/0013358) in view of Yoneda (US Publication No. 2020/0029141).
Regarding claim 8, Huang discloses the docking station according to claim 1, but does not teach wherein the support part of the main body further comprises a speaker, and the speaker is located at an end of the support part away from the pivotal part.
However, Yoneda teaches a docking station (expansion device 12) comprising a main body (device chassis 44), wherein a support part (front surface 44d) of the main body (44) further comprises a speaker (speakers 16), and the speaker (16) is located at an end (adjacent front surface 44d) of the support part (front surface 44d) away from a pivotal part (rear surface 44c corresponding to upper end of 3 in Huang).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the speakers of Yoneda to the support part of Huang. Doing so would have increased the functionality of the docking station by allowing the docking station to play audio from a connected portable device (see Paragraph [0007] in Yoneda).   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2011/0013358) in view of Parker (US Publication No. 2015/0227169).
Regarding claim 9, Huang discloses a docking station according to claim 1, but does not disclose wherein the docking station further comprises a control panel, and the control panel is installed on the pivotal part.
However, Parker disclose a docking station (device 300) comprising a control panel (input device 304), wherein the control panel (304) is installed on a pivotal part (portion of main housing 301 connected to stand element 305). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the control panel of Parker to the pivotal part of Huang. Doing so would have increased the functionality of the docking station by providing various input control capabilities to the connected device (see Paragraph [0015] in Parker).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2011/0013358) in view of Parker (US Publication No. 2015/0227169) and Lin (US Publication No. 2020/0371632).
Regarding claim 10, Huang in view of Parker teaches the docking station according to claim 9, wherein the control panel (input device 304) is a touch strip (Paragraph [0015], input device being a touch sensitive surface), but does not expressly state that the touch strip is a luminous touch strip.
However, Lin teaches a touch strip (secondary display 130) is a luminous touch strip (Figure 2 and Paragraph [0039], display layer 260 of 130 configured to emit light from light emitting elements). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the structure of the touch strip of Huang as modified by Parker to include the structured layers of Lin. Doing so would have provided a touch sensitive input that would allowed a user to interact with the touch strip in low light conditions (see Paragraphs [0037]-[0041] in Lin). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayahi (US Publication No. 2019/0166240) and Auger (US Patent No. 9832367) also anticipates the device of claim 1. Kan-O (US Patent No. 5503361) and Kwon (US Publication No. 2012/0127651) discloses a similar docking stations to the claimed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841